Citation Nr: 1117699	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to a rating in excess of 10 percent for adjustment disorder with depressed and anxious mood.

3. Entitlement to an increase in the "staged" ratings (of 10 percent prior to March 15, 2010 and 20 percent from that date) for low back disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to October 2001, November 2002 to September 2003, and from September 2006 to January 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a low back disability rated 10 percent and for adjustment disorder with depressed and anxious mood rated 10 percent, both effective January 23, 2008 and denied service connection for PTSD.  In February 2010, a decision review officer (DRO) hearing was held; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

On his April 2009 VA Form 9 (substantive appeal) the Veteran did not indicate that he wanted a Board hearing.  In January 2011 the Board received an additional VA Form 9 which indicated that the Veteran wanted a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the record reflects that the Veteran has requested a Board hearing and has not yet been afforded such a hearing (and because Travel Board hearings are scheduled by the RO), this matter must be remanded to the RO for such purpose.
   
As the appeal is being remanded, the RO should secure the Veteran's recent treatment records not already associated with the claims file.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities on appeal from October 2010 to the present.  The RO should also ask the Veteran to identify any and all recent private evaluation and/or treatment he received for the disabilities on appeal.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.
  
2. The RO should arrange for the Veteran to be scheduled for a hearing before the Board.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


